Hotchkiss, J. (dissenting in part): .
I think the judgment should be modified and not reversed. I dissent from the construction of article V of the contract adopted by the prevailing opinion. I assent to the proposition that there could be no lien for the portion of the claim represented by damages for defendants’ breach of the contract, and also to the disallowance of interest. But for the unpaid portion of the work and materials actually furnished a lien should be sustained, and for this, plus the said damages, there should be personal judgment against the owner. (Abbott v. Easton, 195 N. Y. 372; Lien Law [Consol. Laws, chap. 33; Laws of 1909, chap. 38], § 54.)
Judgment reversed and new trial ordered, with costs to appellants to abide event. Order to be settled on notice.